Opinion issued March 27, 2003 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00922-CR
____________

WALTER LENDON GRAY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 85th District Court
Brazos County, Texas
Trial Court Cause No. 26,313-85



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant and counsel.  We have not yet issued a decision.  Accordingly,
the appeal is dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).